Citation Nr: 0709781	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-31 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating higher than ten percent for 
asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945 and from October 1946 to February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that granted service connection for 
asbestosis and assigned a ten percent evaluation.  The 
veteran disagrees with the level of disability assigned.

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in March 2007.  The motion 
was granted the same month.


FINDINGS OF FACT

A Forced Vital Capacity (FVC) of 65 to 74 percent predicted 
and a Diffusion Capacity of the Lungs for Carbon Monoxide by 
Single Breadth Method (DLCO (SB)) of 56 to 65 percent 
predicted are not shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of ten percent 
for asbestosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.97, Diagnostic Code 
6833 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in August 2001.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Essentially, the veteran was asked to submit 
any evidence in his possession that pertains to his claim.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, a DD214, VA treatment records, a VA examination 
report, private medical records, and the veteran's 
statements.  The Board finds that VA has satisfied its duty 
to notify and assist.  All obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence and is satisfied that VA has complied 
with its duty to assist the veteran in the development of the 
facts pertinent to this claim.

In light of the Board's denial of the appellant's claim of 
entitlement to a higher initial rating for asbestosis, 
currently rated as ten percent disabling, no effective date 
issues are involved, so there can be no possibility of any 
unfair prejudice to the appellant under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
the Board may proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2006).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran served in the U.S. Navy and was assigned to 
numerous ships and submarines.  During this period, he 
experienced exposure to asbestos.  

The veteran's service connected asbestosis is evaluated under 
Diagnostic Code 6833.  Under these criteria, there are two 
factors, based upon pulmonary function tests, used to 
determine the proper evaluation.  The factors include the FVC 
and the (DLCO (SB)).  38 C.F.R. § 4.97.

The General Rating Formula for Interstitial Lung Disease 
(Diagnostic Codes 6825 through 6833) provides for the 
assignment of a 100 percent rating where FVC is less than 50 
percent predicted, or; where the DLCO (SB) is less than 40 
percent predicted, or; where the maximum exercise capacity is 
less than 15 ml/kg/minute oxygen consumption with 
cardiorespiratory limitation, or; where cor pulmonale or 
pulmonary hypertension, is present or; where the veteran 
requires outpatient oxygen therapy.  A 60 percent rating is 
warranted where the evidence shows FVC of 50 to 64 percent 
predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum exercise capacity of 15 to 20 ml/kg/minute oxygen 
consumption with cardiorespiratory limitation.  A 30 percent 
rating is warranted where the evidence shows FVC of 65 to 74 
percent predicted, or; DLCO (SB) of 56 to 65 percent 
predicted.  A 10 percent rating is warranted where the 
evidence shows FVC of 75 to 80 percent predicted, or; DLCO 
(SB) of 66 to 80 percent predicted.  38 C.F.R. § 4.97.

The service medical records do not indicate any complaints, 
treatment related to asbestosis or a diagnosis of asbestosis 
while the veteran was in service.  In September 1987, a 
private CT of the chest indicated multiple bilateral pleural 
changes.  The radiologist noted that asbestosis was a 
possibility.  

December 1998 VA treatment records show bilateral pleural 
plaques most consistent with asbestosis related disease.  
July 2001 and October 2001 VA treatment records note that 
lungs were clear and chest x-ray findings were reported to be 
most likely secondary to asbestosis.  Subsequently, a July 
2003 VA report indicated lungs with no new symptoms and noted 
pleural plaques secondary to asbestos exposure.

The veteran received a VA examination in February 2004.  In 
his report, the VA physician noted mild increase of the chest 
with hyper-resonance to percussion.  The physician indicated 
that auscultation revealed distant breath sounds without 
wheezes or crackles.  X-rays showed bilateral pleural 
calcifications related to asbestos exposure.  The VA 
physician made a diagnosis of asbestosis with increased 
pleural calcification.  Pulmonary function testing revealed 
FVC of 86 percent predicted, and DLCO (SB) of 68 percent 
predicted.  His report further indicated "normal spirometry 
and lung volumes, minimal impairment of DLCO."

Based upon this evidence, the RO granted service connection 
and evaluated the veteran's condition as 10 percent 
disabling.  The veteran has asserted that this initial rating 
does not accurately portray the current state of his 
disability.  In his October 2004 statement, the veteran 
indicates that the ten percent rating should be higher 
because he suffers shortness of breadth from slight exertion.  
Essentially he maintains, that the ten percent rating does 
not accurately reflect the seriousness of his disability.  
The veteran also provided information on the effect of 
asbestosis on his former shipmates.

In addition, the veteran submitted a June 2004 treatment 
report from South Georgia Lung Specialists where he was 
treated for chronic cough and shortness of breath.  No 
subsequent treatment was shown, and no pulmonary function 
tests were performed.

Based on the above medical evidence, the Board concludes that 
the veteran does not experience a FVC of 65 to 74 percent 
predicted to warrant the higher 30 percent evaluation.  Based 
on his FVC of 86 percent predicted, the veteran is not 
entitled to a disability evaluation in excess of 10 percent.  
Further, the veteran's DLCO (SB) of 68 percent predicted also 
does not meet the criteria for an evaluation greater 
than 10 percent.  For a disability evaluation of 30 percent, 
a DLCO (SB) of 56 to 65 percent predicted would be required.

Although the veteran contends that his shortness of breath 
warrants an evaluation higher than ten percent, this is not a 
pertinent criterion under 38 C.F.R. § 4.97.  The record 
reflects that he has other nonservice-connected pulmonary 
disabilities, including chronic obstructive pulmonary disease 
and chronic bronchitis.  He has not asserted and the record 
does not reflect that he is entitled to an extra-schedular 
evaluation due to marked interference with employment or 
frequent periods of hospitalization under 38 C.F.R. 
§ 3.321(b) (2006).

Considering all evidence of record, the veteran's pulmonary 
function tests do not provide results that warrant an initial 
rating higher than ten percent.  The preponderance of the 
evidence is against the grant of a higher initial rating for 
the veteran's service connected asbestosis.  Therefore, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
ten percent rating has been in effect since the effective 
date of service connection for asbestosis, and at no time has 
it been medically demonstrated that this disability has 
warranted any higher rating.  Therefore, there is no basis 
for staged rating in the present case.


ORDER

The veteran's claim of entitlement to a higher initial rating 
for asbestosis is denied.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


